﻿226.	Mr. President, the delegation of the Democratic Republic of Madagascar is particularly gratified at your unanimous election to the presidency of the thirty-second session of the United Nations General Assembly. Your great experience in international affairs as well as the committed and decisive role that Yugoslavia has always played within the non-aligned movement and in concert with the developing countries qualifies you more than any other to preside over our deliberations.
227.	Our thanks and congratulations go to Mr. Hamilton Amerasinghe, the Ambassador of Sri Lanka, who directed with tact and authority the proceedings of the previous session, respecting the principles of the Charter and always serving the international community.
228.	My delegation would also like to stress the dedication with which the Secretary-General has endeavoured, in all circumstances, to make the collective will of Member States prevail, pursuant to the mandate that we have entrusted to him.
229.	The Democratic Republic of Madagascar welcomes with joy the admission to our Organization of the Republic of Djibouti and of the Socialist Republic of Viet Nam.
230.	The determination of the liberation movements of Djibouti and the political leaders of that country have made it possible for that country to overcome the difficulties inherent in its colonial situation and to make the will for unity and emancipation of its people prevail.
231.	The presence among us of the Socialist Republic of Viet Nam is a source of particular satisfaction for the delegation of Madagascar because it marks the culmination of the long and difficult struggle of a people firmly attached to its freedom, its sovereignty, its independence and to the promotion of social progress.
232.	The admission of these two States to the Organization bears witness to the predominant role that the countries of the third world intend to, ought to, play in international affairs without there being any need to refer to a certain polarization that has pre-determined the direction of decisions and actions of the United Nations since its foundation. This change, which we welcome but some still question, requires in our opinion a reordering of priorities and a new attitude in the perception of the over-all interests of the community of nations.
233.	Developments in the international situation between the two sessions of the General Assembly have not been such as to allay anxieties.
234.	Despite our collective efforts, the United Nations has not been able to make a positive contribution to the solution of many problems the persistence of which justify our pessimism about the effectiveness of our procedures for negotiation and the sincerity and will of one and all to make the necessary compromises.
235.	The conflicts of convictions, of ideas and of action continue to sustain flash-points of tension, particularly in Africa. New forms of intervention have been devised to undermine the security of certain States, the political options of which cannot and could never coincide with those of the imperialist, capitalist and neo-colonial interests.
236.	However, in the past 10 years, we have witnessed the emergence of conditions which in our opinion can ensure the triumph of world revolution.
237.	The universal acceptance of peaceful coexistence, the growing challenge of the concept of power, the decrease in the manifestations of the cold war and of polarization are factors which have contributed to the improvement of international relations. The third world has fully asserted itself by proposing a rational and concerted policy which takes account of the irreversible downfall of colonialism and of the primary role of the United Nations in establishing a new international order.
238.	These encouraging prospects have produced negative reactions on the part of the imperialist capitalists, who cling blindly to the acquisitions and privileges of the past and are thus bent on preserving the status quo.
239.	We are forced to recognize that there is a situation of confrontation which some seek to conceal or to force into oblivion by preaching the virtues of selective interdependence, of dialogue, of gradual action and prolonged negotiation, all of which constitute excessive delaying tactics.
240.	It may be too early, of course, to speak of a real crisis, but we have the firm conviction that the preliminary signs are there.
241.	Indeed, the world is today witnessing attempts at colonial reconquest and the resurgence of neo-colonialism. The principles of the Charter, such as self-determination, have been distorted in a shameful and cynical way.
242.	In order to safeguard their economic, political and military interests some are not inhibited either by the resumption of the "peculiar dialogue" with the racist regimes of southern Africa or elsewhere or by the destabilization of the progressive revolutionary regimes committed to the true struggle for freedom of the peoples. Interference in the internal affairs of States has become a common practice in the name of moralizing principles and attempts are made to impose on others norms that are contrary to the safeguarding of their own security.
243.	That understanding which is the main objective of international relations is still a distant goal. Positions are being marked out to such a degree that we are seeing a real regression, concealed by bits and pieces of measures and gestures of so-called "goodwill".
244.	The countries of the third world, particularly the non-aligned countries, have no choice other than to take up the challenge hurled at them by international reaction. We for our part are not bent on confrontation but it is our duty to preserve, defend and promote the achievements of the past decade. It is from this standpoint that we will analyse the world political, economic and social situation and it is on this basis that we will determine our positions and our action, and decide on the measures to be taken within the United Nations.
245.	Africa cannot be said to have neglected its economic and social development because two important meetings have been held there: the eleventh extraordinary session of the Council of Ministers of the OAU, held from 6 to 10 December 1976 in Kinshasa and devoted to economic affairs; and the historic Cairo Conference of March 1977, which established the framework of Arab-African cooperation.
246.	But obviously the major problems facing the African leaders are political in nature and concern independence, security and the total liberation of the continent.
247.	Indeed, international imperialism has not renounced the desire to keep the African continent under its domination: interventions against progressive countries have increased as is evidenced by the aggression against the People's Republic of Benin, the attempts at destabilization in Angola and the political assassination of the late President Marien Ngouabi. The Shaba affair and other local conflicts have unfortunately provided the reactionary forces of the West with an opportunity to establish a new form of interference in the African political scene. This means that vigilance is called for because rivalries that are no longer fashionable in a world of detente are developing in Africa and endangering the realization of the full emancipation of the African continent.
248.	In southern Africa the action of the United Nations has not led to the results expected, because of the refusal of certain Powers to recognize the urgency and the gravity of a situation which threatens international peace and security. The crisis in this region would have been resolved long ago if certain Western Powers had not collaborated with the forces of racism and colonialism and had not afforded them their protection and their sanction. We are convinced of the need to deal with the problems of apartheid, Rhodesia and of Namibia in terms of their profound unity. But it is absolutely necessary to recognize that priority must be given to the situation in South Africa even though there might be some merit in attacking first those points where the forces of racism and colonialism offer the least resistance.
249.	In South Africa the objective remains the restoration of human dignity. The true nature of the problem is not restricted to the restoration of human rights; it is not only a question of granting civil and political rights to the majority. Quite the contrary. We are faced with a situation that has to be remade, remodelled on democratic lines. In other words, it is a situation which will not be resolved without a true popular revolutionary process.
250.	The elimination of apartheid, the cessation of massacres and repression are only phases, the recognition of political rights can only be the beginning of a new period of transformation at all levels. Government by the majority will be meaningless unless it is accompanied by an economic and social revolution permitting, inter alia, the recuperation of national wealth that has been seized and monopolized hitherto by capitalist, imperialist and neo- colonialist circles. The struggle should aim at the establishment of an economic system which would benefit the majority and at the elimination of all interests that are incompatible with this approach. We feel that any solution proposed must be examined in terms of these objectives.
251.	We reject any initiative the ulterior motive of which is to perpetuate a certain neo-colonial structure which, on the pretext of maintaining the current prosperity of the South African economy, would in fact seek to perpetuate injustice and the exploitation of the Africans.
252.	In view of the incapacity of certain Western countries to choose between their own immediate interests and the just cause of the majority, and in view of the intransigence of the Pretoria authorities and the heinous repressions visited daily upon the innocent people of South Africa, we firmly support the liberation movements which have chosen to combat apartheid by armed struggle.
253.	The preceding remarks also hold true for Zimbabwe and Namibia, whose future depends upon developments in South Africa.
254.	In Zimbabwe, where the Ian Smith regime is daily being driven further towards certain defeat by the blows inflicted upon it by the armed forces of the Patriotic Front, the colonizing Power, which since 1965 has not adopted any effective measure to bring down the rebels, has recently been endeavouring to find an honourable way out of the hopeless situation to the creation of which it has contributed.
255.	The United Kingdom has just requested the Security Council to come to its aid and have the Secretary-General name a special representative.
256.	My delegation cannot oppose a certain United Nations presence in Zimbabwe, if that will facilitate the complete, sincere and genuine decolonization of the Territory.
257.	The appointment of that representative as well as his role, his attributes and his powers must be defined in close consultation between the members of the Security Council and the Patriotic Front.
258.	The Democratic Republic of Madagascar reaffirms its militant and committed support of the Patriotic Front, the genuine representative of the people of Zimbabwe, and reserves its position with regard to the links which some would wish to establish between the appointment of the special representative of the Secretary-General and the acceptance of the so-called Anglo-American plan for a settlement.
259.	We continue to denounce South Africa's refusal to co-operate with the United Nations in order to find a solution to the problem of Namibia. We cannot accept or endorse the South African idea whose aim is the dismemberment of this international Territory and its transformation into a confederation of small tribal states, controlled and manipulated by the racist regime and its allies so as to make it a buffer between themselves and independent Africa. We cannot entertain the idea of negotiations before South Africa has accepted the conditions laid down by SWAPO and endorsed by OAU, namely, the withdrawal of all South African military and paramilitary forces from Namibia and the guaranteeing of the establishment of a normal political climate; the unconditional liberation of all political prisoners and the return to Namibia of all Namibians in exile; the endorsement by the United Nations Council for Namibia of the appointment in the Territory of any interim authority prior to independence; and the accession of the Territory to independence within its present limits, including Walvis Bay.
260.	The situation in other regions of Africa continues to be of equal concern to us.
261.	The painful vicissitudes of the struggle of the Saharan people point to the emptiness of the claims of those who want to close the file on Western Sahara. Although sanctioned by the former administering Power, the solution of the dismemberment and annexation of that country has never been accepted by the United Nations, and still less by OAU.
262.	The Democratic Republic of Madagascar supports the right of the Saharan people to a free and independent destiny and, in recognizing the Saharan Arab Democratic Republic, it has demonstrated its willingness not to accept the fait accompli created by the Governments of Morocco and Mauritania.
263.	In the Horn of Africa, we deem it essential that the two brother countries, Ethiopia and Somalia, be and remain truly independent, revolutionary and socialist. But that is Where the shoe pinches, for imperialism is trying to prolong €he conflict in order to make us forget the Zionist colonial grip on Palestine and the grip of imperialism, racism and apartheid on southern Africa.
264.	That is why we believe that it is the duty of all progressive countries of the world, and in particular those of Africa, to work for a reconciliation between those two sister revolutions so as not to play the game of international imperialism in that strategic region of Africa.
265.	The President of the Democratic Republic of Madagascar, Mr. Didier Ratsiraka, is not unaware of the difficulties of mediation in this conflict. However, he believes that it is no longer possible to remain silent. It would be dishonourable for Africa not to try to find a solution to this specifically African problem or to allow non-African Powers to resolve it in their own way and even to their benefit. For our part we shall continue our efforts, even if we have to begin again a thousand times, for any conflict, whatever it may be, always ends in negotiations.
266.	With regard to the Comorian island of Mayotte, my delegation cannot subscribe to the arguments put forward by France to legalize an occupation which has been repeatedly denounced by OAU and the entire international community.
267.	Threats to international peace and security in southern Africa; the acute crisis in the Horn of Africa; the maintenance of the French colonial presence in the Comorian island of Mayotte—how could we remain indifferent and not share our anxiety about these issues?
268.	In these circumstances, the Assembly will appreciate 'hat my delegation cannot emphasize too much the need to implement the objectives of the solemn Declaration by which the General Assembly on 16 December 1971 designated the Indian Ocean as a none of peace.
269.	Again last year the General Assembly reaffirmed its conviction that the implementation of the Declaration would be a substantial contribution to the strengthening of international peace and security. No real progress has however been made because the Ad Hoc Committee on the Indian Ocean is faced with a lack of co-operation on the part of certain great Powers and certain maritime users. Of course, we have taken note of the public statements of the two super-Powers which led to a so-called preliminary meeting. No valid result concerning the Indian Ocean can be obtained without the participation of the coastal States, for exclusivist on the part of the superpowers can only engender mistrust and lack of understanding.
270.	Furthermore, the coastal States believe that the maintenance of peace and security in their region in the final analysis fall within their authority and their competence, without being subject to the interests of Powers foreign to the region. Any bilateral or multilateral negotiations on the maintenance of peace in the Indian Ocean cannot be crowned with success if they aim only at a compromise between the interests of those Powers; what is important is to ensure real guarantees of independence and security for the countries of the region.
271.	Like other coastal States, the Democratic Republic of Madagascar refuses to admit that the notion of a zone of peace can be distorted to justify any military presence or activities incompatible with the Declaration on the Indian Ocean. Indeed, history has taught us how the notion of the freedom of the seas has been invoked by the imperialist Powers of Europe to ensure maritime supremacy. Any idea of supremacy in the Indian Ocean, whether exercised by a single super-Power, or by two or several Powers with opposing interests that counterbalance one another, must be rejected; it is in this conviction that we reaffirm the validity of all the objectives of the Declaration on the Indian Ocean.
272.	Elsewhere, both in Africa and in the Indian Ocean region, other hotbeds of tension are of particular concern to my Government. In the Middle East, any delay in the solution of the Palestinian question and in that of the occupied Arab and Palestinian territories increases the dangers of war. The responsibility of Israel for the prolongation of this explosive situation leaves no room for doubt. The proliferation of settlements and the recent measures taken by Israel are tantamount to a de facto annexation of the West Bank of the Jordan and of the Gaza Strip. The refusal of Israel to recognize the national and inalienable right of the Palestinian people- to self-determination, including its right to establish an independent State in Palestine, in accordance with the Charter; to apply the relevant, resolutions on the right of return and the right to compensation of the Palestinians; to recognize the Palestine Liberation Organization as the sole and legitimate representative of the Palestinian people; and finally to evacuate all the occupied Palestinian and Arab territories, which it cynically calls "liberated Israeli territories", that refusal of Israel, I repeat, aggravates the crisis and dangerously threatens world peace.
272. Moreover, initiatives have been taken by the Security Council to bring Israel to recognize the political status of the Palestinians and to extend accordingly the scope of its resolution 242 (1967). Those initiatives, unfortunately, were met by the veto of a certain Power. It is imperative that the latter take into account the political support which the overwhelming majority of Member States lend to those initiatives.
273.	With your permission, Mr. President, I should now like to speak of a question which is not  on the agenda but which in the view of my Government is a source of deep concern inasmuch as it contains all those elements which can at any time bring about a violent confrontation. I have in mind the question of Korea. Indeed, preparations for war, up to and including the maintenance of a sizable nuclear arsenal under the so-called Treaty for the protection of the Seoul regime, are being pursued methodically in the south of Korea. For its part the Government of the United States does not appear to have renounced its design to divide the Korean nation.
274.	The General Assembly in its resolution 3390 B (XXX), defined the framework for a political solution to this question. We call for the speedy application of that resolution as well as of the North-South joint communiqué of 4 July 1972, in order to speed up the independent and peaceful reunification of the country.
275.	The conflicts and crisis situations which I have mentioned-grave in themselves—would not be that dangerous for international peace and security if they were not set against the background of a world armed to the teeth, possessing the necessary means to self-destruct several times over, and not safeguarded against an accident or an error in judgment that could at any moment bring about its annihilation. That is a state of affairs that hardly gives cause for optimism, particularly since we are only two years away from the end of the Disarmament Decade.
276.	The relative failure of any programme for controlling armaments attests to one thing, namely, the attachment of Governments to the erroneous idea that equates the level of security with the level of armaments. Whether or not such an attitude is deliberate or subconscious does not change the fact that the general interest does not lie in the ever-growing sophistication of the conventional and nuclear arsenals of the major and the super-Powers, in the dreaded horizontal proliferation of nuclear weapons, or in a quantitative or qualitative expansion in the arms trade.
277.	It is in this spirit that we shall participate in May 1978 in the deliberations of the forthcoming special session of the General Assembly devoted to disarmament. We will do so because disarmament, desirable in itself, is one of the necessary conditions for the creation of an atmosphere of trust conducive to universal security. Its economic and social implications are evident; I will not dwell on them, except to say that it would be of great benefit to divert all or part of the $400 billion spent annually for military purposes to development activities, because the only battle that deserves to be waged is that which will liberate man and meet his cultural and material needs.
278.	This liberation of man is a duty which each State has assumed under the Charter and the Universal Declaration of Human Rights. The Democratic Republic of Madagascar has respected its commitments in this field by adhering to the two International Covenants on Human Rights, one on civil and political rights and the other on economic and social rights.
279.	The means of their implementation, however, should fall under the jurisdiction of each State. It is up to each State to define its own priorities among the various rights. My delegation believes that for the developing countries priority should be given to economic and social rights, whose very existence determines the enjoyment and effective exercise of all other rights and liberties. It is with this in mind that the Constitution of the Democratic Republic of Madagascar, dated 30 December 1975, stressed the priority of those economic and social rights, and reaffirmed as well respect for other fundamental freedoms. In the final analysis, what is important is the will to apply the Universal Declaration and the Covenants, and it is inadmissible that a State or a group of States, regardless of its power, should usurp our right to be masters of. our conscience.
280.	It has become a commonplace to say that political problems or problems of human rights, such as I have just analysed, cannot be taken out of their economic context, because it is easy to find, in any situation of conflict or tension, material interests at stake. This means that we attach great significance to the numerous and complex economic and financial issues included in the agenda of the United Nations and its specialized agencies, issues for which we hope a speedy and valid solution will be found.
281.	In this connexion we should not like to overlook the efforts made by the Group of 77 to work out and submit coherent programmes for change in the economic relations and structures of the international c- immunity.
282.	The Charter of Algiers, adopted 10 years ago, the International Development Strategy for the Second United Nations Development Decade, resolutions 3201 (S-VI) and 3202 (S-VI) on the new international economic order—to cite only a few instruments— attest to the constant concern of the third-world countries to put an end to the imperialist exploitation of these riches and manpower, to take into their own hands their economic destiny, to participate in decision-making which affects them and to condemn, reject and refuse all forms of coercive and discriminatory economic policy or practice.
283.	These considerations will inspire us during this session, which is to consider to what extent the objectives contained in the resolutions on economic development and international economic co-operation have been implemented.
284.	Nor shall we hide our concern regarding the impossibility we found during the resumed thirty-first session of arriving at a common assessment of the current world situation. Should we not make a tragedy of the fact that the Conference on International Economic Co-operation did not produce the desired results? For our part, we believe that the context, the scope of the matters taken up and the too-limited nature of the subjects discussed, as well as the absence of political will on the part of the Western States, could only lead to the failure of the Conference.
285.	We are among those who believe that the United Nations system is the most representative and appropriate body to initiate, conduct and succeed in negotiations of a global nature on the establishment of a new international economic order. Thus, our Assembly will have to elaborate specific guidelines for relevant institutions of the system and ask them to abide by the principles and priorities which it defines.
286.	In the forefront of our priority concerns is the problem of raw materials. We deplore the lack of understanding of certain Western States which .still voice reservations about the. objectives, modalities and elements of the common fund aimed at stabilizing the prices of raw materials coming from the developing countries. That instrument would make it possible to achieve the objectives of the Integrated Programme for Commodities called for by the producing countries of the third world.
287.	We also wish to see the resumption of negotiations, in accordance with the terms of the resolutions of the seventh special session of the General Assembly, on other important questions that have been left in abeyance, such as the search for global solutions to the problems of the indebtedness of the developing countries, reform of the international monetary system, and measures aimed at favouring the transfer of technology and promoting industries in the under-equipped countries.
288.	Negotiations on those issues should lead to concrete measures inspired by the International Development Strategy and should not, as in the past, be confined to a search for palliatives contingent upon circumstances.
289.	The picture of the international situation which I have just sketched before this Assembly might appear gloomy and pessimistic, and I hope that no one will take exception to the candour with which my delegation has endeavoured to view and comment on the realities of our time. After all, what good would it do to feign ignorance and not recognize the malaise that exists in relations among the members of the international community?
290.	On the one hand, the world of reaction has not laid aside its objectives of domination and exploitation and even seeks to reverse the course of history. When it is asked to pronounce itself on matters of integration and accession to political and economic rights, it avows that it renounces confrontation, but in fact it takes refuge in empiricism. The result is a series of hesitations, delays, imprecision and harmful improvisations in the development of normal international relations.
291.	On the other hand, the forces of progress, to which we belong, firmly believe in the inevitability of the triumph 306
of liberation over oppression, in the building of an international society of justice, equality and social progress, and struggle for the establishment of a new political and economic order.
292.	To avoid a confrontation of those two trends firm commitments must he made and inconsistent policies have to be abandoned, and we must all recognize the need for joint efforts for the advent of a new world which would look quite different from the old world, of which it is not necessarily- the heir.
293.	The choice between those two trends must be made in accordance with our determination to respect strictly the principles of the Charter and to work sincerely for the realization of its objectives.
294.	If that is not done, the United Nations, a centre of consultation and harmonization, but above all a centre of truth, will no longer have its raison d’être.
